IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2631 Disciplinary Docket No. 3
                                           :
JEFFREY MARC BENJAMIN                      :   (Supreme Court of New Jersey, D-151
                                           :   September Term 2017)
                                           :
                                           :   Board File No. C2-19-478
                                           :
                                           :   Attorney Registration No. 92457
                                           :
                                           :   (Out of State)


                                        ORDER

PER CURIAM
       AND NOW, this 31st day of October, 2019, Respondent’s request for nunc pro tunc

relief is denied. Having failed to respond timely to a Notice and Order directing him to

provide reasons against the imposition of reciprocal discipline, Jeffrey Marc Benjamin is

suspended from the practice of law in the Commonwealth of Pennsylvania for six months.

He shall comply with all the provisions of Pa.R.D.E. 217.